63 N.J. 198 (1973)
306 A.2d 66
ALLEN D. TOEBE, PLAINTIFF-RESPONDENT,
v.
EMPLOYERS MUTUAL OF WAUSAU, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued March 21, 1972.
Decided June 19, 1973.
Mr. Gerald W. Conway argued the cause for the appellants, Employers Mutual of Wausau, et al. (Messrs. Conway, Reiseman & Michaels, attorneys).
*199 Mr. Harold Friedman argued the cause for respondent Allen D. Toebe (Messrs. Kirsten, Solomon & Friedman, attorneys).
PER CURIAM.
We granted certification, 58 N.J. 599 (1971), to review the judgment of the Appellate Division in this matter, 114 N.J. Super. 39 (1971). Under the doctrine of forum non conveniens, the amount of plaintiff's claim against the defendant carrier was to be determined under Minnesota law in a proceeding in the State of Minnesota, under terms ensuring a judgment on the merits in that State. We are advised that the terms of our order have since been met, and this brings into play the provision of our order
(4) that upon the satisfaction of such judgment in the State of Minnesota, the proceedings before this Court shall be terminated by an order reversing the judgment of the Appellate Division and directing the dismissal of the proceedings in this State against the defendant carrier, all such orders in this State to be entered without costs in favor of any party.
It is so ordered.
For reversal  Chief Justice WEINTRAUB, and Justices JACOBS, PROCTOR, HALL, MOUNTAIN, SULLIVAN and GARVEN  7.
For affirmance  None.